Citation Nr: 0215936	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for polycystic kidney 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1976.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2000 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Houston, Texas.  The veteran requested a 
personal hearing before a Member of the Board in Houston or 
San Antonio, Texas.  However, by written correspondence 
received in January 2001, he canceled the request.  


FINDINGS OF FACT

1.  In January 1988 the Board denied service connection for 
polycystic kidney disease, finding that it was congenital in 
nature, and was not aggravated by service.  

2.  Evidence added to the record since the January 1988 Board 
decision establishes that polycystic kidney disease, at 
least, rapidly increased in severity in service; is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; and, considered with evidence 
previously of record, establishes that polycystic disease 
was, at least, aggravated, if not incurred, in service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1988 Board decision 
which denied service connection for polycystic kidney disease 
is new and material, and that claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156, 
(2001), 20.1100 (2002).

2.  Service connection for polycystic kidney disease is 
warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West Supp. 2001)) became law.  Regulations 
implementing the VCAA have now been published.       66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  The 
regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.

The RO has not reviewed the case under the regulations 
implementing the VCAA.  Nevertheless, after reviewing the 
claims folder, the Bord finds that, with regard to the issue 
at hand, there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing regulations.  
In the July 2000 RO decision, in a statement of the case 
issued in October 2000, and in supplemental statements of the 
case in June 2001 and February 2002, the veteran was given 
notice of the information and medical evidence necessary to 
reopen the claim, and of what was of record.  While there has 
been no specific notice to the veteran advising him of his 
responsibilities in evidentiary development, in light of the 
fact that he has submitted some private medical records and 
treatise evidence, and VA has obtained all other records 
identified, and arranged for VA examination with a medical 
opinion regarding etiology of the disability at issue, 
delaying this decision for such specific notice would serve 
no useful purpose. 

The RO has obtained the veteran's service medical records and 
all identified records of private medical care providers and, 
as noted, he has been accorded VA examination.  There is no 
indication that there is any relevant evidence outstanding. 
VA duties to inform and assist are met; and the veteran is 
not prejudiced by the Board's review of the case based on the 
current record. 

Background

At the outset, it is noteworthy that service connection for 
hypertension was granted by RO decision in April 1977.  In 
June 1984, the RO severed service connection for 
hypertension, finding clear and unmistakable error in the 
April 1977 grant.  The veteran initiated a timely appeal of 
the June 1984 severance.  In June 1985, the Board restored 
service connection for hypertension.  

The veteran contends that service connection for polycystic 
kidney disease is warranted.  He notes that his hypertension 
was uncontrolled during service, and that his kidneys began 
deteriorating at the same time.  

Evidence of record in January 1988 included service medical 
records.  A February 1972 report of examination on the 
veteran's enlistment was negative for hypertension or 
polycystic kidney disease.  Intravenous pyelograms in January 
1975 and May 1976 revealed enlarged kidneys, bilaterally (the 
left kidney larger than the right), suggestive of polycystic 
kidney disease.  The left kidney measured 17 centimeters and 
the right kidney measured 15 centimeters, but there was no 
definite evidence of polycystic kidneys.  On June 1976 
examination for discharge from service, it was annotated in 
the report of medical history that the veteran's kidneys were 
enlarged bilaterally.  

Postservice medical evidence includes VA outpatient records 
dated from 1977 to 1986 showing that polycystic kidney 
disease was diagnosed and treated.  

In January 1987, the RO denied service connection for 
polycystic kidney disease, holding that the evidence did not 
show an etiological relationship between the veteran's 
service-connected hypertension and his polycystic kidney 
disease.  

A surgical report from a private health care facility reveals 
that the veteran underwent cadaveric renal transplant, 
bilaterally, in June 1987.  The surgery was necessary because 
the veteran had end-stage renal disease secondary to 
polycystic kidney disease.
In its January 1988 decision, the Board found that, although 
the veteran was treated for polycystic kidney disease during 
service, such disease was congenital in nature, and thus 
service connection was not warranted in the absence of 
evidence showing superimposed pathology acquired during 
service.  

Evidence received subsequent to the January 1988 Board 
decision is as follows:

? Copies of the veteran's service medical records and VA 
medical records that were previously associated with the 
claims file.
? 
? Photocopies of a medical journal article, which, in 
pertinent part, describes a relationship between high 
blood pressure and polycystic kidney disease.  

? A December 1998 letter from a private physician who 
indicates that he treated the veteran after his renal 
transplant.  Since the surgery, the veteran had only one 
rejection episode that responded well to steroid therapy.  

? A June 2000 VA examination report shows that the claims 
file was reviewed to determine whether it was as likely as 
not that hypertension caused the veteran's kidney disease.  
The VA physician reported:

After reviewing the C-file, it is noted 
that in 1972, [the veteran's] blood 
pressure was essentially normal.  When he 
was discharged from the service, it was 
elevated to 150/90 and an [intravenous 
pyelogram] done in January of 1975 showed 
bilateral enlarged kidneys with a 
suggestion of polycystic kidneys.  During 
the time the [veteran] was in active 
military service, his polycystic disease 
progressed severely enough to produce 
clinical hypertension as well as blood 
pressure of 150/90.  The condition 
deteriorated over the ensuing years and 
resulted in his renal transplant.  

? A letter from David T., M.D., who wrote:

Currently [the veteran's] renal function 
is normal.  Also, he has hypertension 
which is controlled on medication.  He 
believes that untreated hypertension 
while in the service led to early renal 
failure (from polycystic kidney disease) 
and left ventricular hypertrophy . . . .  
I am unaware whether [the veteran] had 
untreated hypertension while in the 
service, but it is known that poorly 
controlled hypertension can lead to early 
renal failure and left ventricular 
hypertrophy.  

? An October 2000 letter from Dr. T., who wrote that 
"polycystic kidney disease is a genetic disease, meaning 
the disease is congenital though it may only become 
manifest later in life."  Dr. T. noted that while on 
active duty in January 1975, the veteran's blood pressure 
was 180/110, and an intravenous pyelogram showed enlarged 
kidneys, bilaterally, that were considered suggestive of 
polycystic kidney disease.  Dr. T. expressly wrote that 
"[m]ost certainly [the veteran] had polycystic kidney 
disease in 1975 and that was the cause of his 
hypertension."  

? Written statements from the veteran reiterating his 
contention that service connection is warranted for 
polycystic kidney disease because service medical records 
indicate diagnoses of polycystic kidney disease during his 
active duty.  

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for polycystic kidney 
disease was denied by the Board in January 1988.  That 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.

The Board finds that some of the evidence added to the record 
since the January 1988 Board decision was not previously of 
record, is relevant, and is so significant that it must be 
considered to decide fairly the merits of the claim of 
service connection for polycystic kidney disease.  
Specifically, the letters from Dr. T., and the findings on VA 
examination in June 2000, note the veteran's polycystic 
kidney disease advanced rapidly in service.  The additional 
evidence is new in that it was not previously of record.  It 
is material as it bears directly and substantially on the 
specific matter at hand, and is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.  It is sufficient to 
reopen the claim of service connection for polycystic kidney 
disease, as it contributes to a more complete picture of the 
circumstances surrounding the origin and/or advance of that 
disability.  See Hodge, 155 F.3d at 1363.  Accordingly, the 
claim of service connection for polycystic kidney disease may 
be, and is, reopened.

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  A pre-
existing   disease will be considered to have been aggravated 
by   service where there is an increase in severity in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304.  Only conditions recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304.

To rebut the presumption of soundness, there must be clear 
and unmistakable evidence that a condition existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
If a veteran's condition is first diagnosed while in service, 
the burden of proof is on the government to rebut the 
presumption of soundness and this burden is a "formidable 
one."  Id. at 27.

Service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin.  
VAOPGCPREC 82-90 (July 18, 1990).  Polycystic kidney disease 
is considered by medical authorities to be of familial (or 
hereditary) origin.  Id.  Service connection is warranted if 
the evidence as a whole establishes that polycystic kidney 
disease was incurred or aggravated during service within the 
meaning of VA law and regulations.  Id.

VA General Counsel has also held that a hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness and that service connection may be 
granted for a hereditary disease which either first manifests 
itself during active service or which pre-existed service and 
progressed at an abnormally high rate during active service.  
VAOPGCPREC 67-90 (July 18, 1990).  

Here, the 1972 medical examination for enlistment was 
negative for polycystic kidney disease.  Symptomatology 
associated with polycystic kidney disease was not manifested 
prior to active service.  Therefore, the veteran is entitled 
to the presumption of soundness.  38 C.F.R. § 3.304; 
VAOPGCPREC 67-90.  

The evidence now shows that if the veteran had polycystic 
kidney disease prior to service, it was asymptomatic.  During 
service it became symptomatic and progressed "severely 
enough to produce hypertension."  Under the controlling law 
and regulations, and General Counsel Opinions (promulgated in 
the interim since the 1988 Board decision), this factual 
situation presented warrants a grant of service connection.  


ORDER

The claim of service connection for polycystic kidney disease 
is reopened, and service connection for polycystic kidney 
disease is granted.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

